ORDER
PER CURIAM:
Appellant John Hartley appeals the Labor and Industrial Relations Commission’s denial of workers’ compensation benefits for an injury he claims he received while working for Respondent Davco Form Company.
We have reviewed the briefs of the parties and the record on appeal and find no reversible error. Because a published opinon would have no precedential value, we affirm by this summary order, and have furnished the parties with a memorandum setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).